Citation Nr: 1209121	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Oakland, California


THE ISSUES

1.  Entitlement to service connection for left femoral artery damage.

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU), from the period extending from August 28, 1991, to November 10, 1993.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from July 1970 to July 1974. 

This matter came before the Board of Veterans' Appeals, hereinafter the Board, on appeal from rating decisions of February 1994 and August 2004 by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC.  The VA Regional Office (RO) currently having jurisdiction over the appellant's claim is located in Oakland, California.  

In the original action of February 1994, the RO denied entitlement to a TDIU and also concluded that the appellant had not submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for traumatic brain injury (TBI).  The appellant appealed that action.  The record indicates that in April 1996, the Board remanded these two issues (along with three others) to the RO for the purpose of obtaining additional information.  It is noted that the Board classified the new and material issue as one of service connection contrary to case law.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring the issue of whether any new and material evidence had been submitted to reopen the appellant's previously and finally denied claims).  (Those issues on appeal were recharacterized as was later shown in the Board's Decision/Remand of June 2010.) 

The claim was returned to the Board which, in turn, developed the case further.  In October 2003, these two issues, along with the issue of entitlement to service connection for PTSD, were remanded by the Board for procedural action. 

Subsequently, the Appeals Management Center (AMC), located in Washington, DC, granted service connection for PTSD.  This occurred in August 2004.  The rating sheet prepared by the AMC does not indicate that any action was taken on the issues involving the TDIU or new and material evidence.  Per the claims folder, the appellant was notified of the AMC's action and he was asked whether he was satisfied with that action.  He responded positively and then stated that he would withdraw the remaining issues on appeal if it meant that the AMC/RO would not hinder the disbursement of funds, which was quite large, with respect to the granting of service connection for PTSD.  See Military Order of the Purple Heart of USA v. Secretary of Veterans Affairs, 580 F. 3d. 1293 (C.A. Fed. 2009).  Shortly thereafter, the appellant wrote to RO and stated that he was accepting the grant of service connection but he was not withdrawing his appeal with respect to the other two issues.  Hence, those two issues remained before the Board on appeal even though they were not noted on subsequent actions by the Board (see below). 

A hearing was held at the RO before the undersigned Veterans Law Judge (VLJ) in June 2008.  A transcript of that hearing was prepared and has been included in the claims folder for review.  This was the second hearing that the appellant has had in conjunction with the issues that are now before the Board.  The first hearing occurred in March 1994 and a transcript of that hearing is of record.  The VLJ (then known as a Board Member) who conducted that hearing was no longer with the Board and the appellant was notified of such.  This occurred prior to the issuance of the Board Decision/Remand of April 1996.  At that time, the appellant opted to proceed with his appeal without another hearing. 

Following the June 2008 hearing, the Board remanded the case for additional development of the evidence.  This occurred in November 2008.  The appellate issues at that time were entitlement to an initial rating higher than 30 percent disabling for post-traumatic stress disorder for the period from August 28, 1991, through December 16, 2003, and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities during the period between August 28, 1991, and December 16, 2003. 

While the case was in remand status, the appellant perfected appeals of several additional issues, which included the following: 

Entitlement to service connection for a personality disorder. 

Whether new and material evidence has been presented to reopen a claim for service connection for a left hip disorder. 

Whether new and material evidence has been presented to reopen a claim for service connection for left femoral artery damage. 

Whether new and material evidence has been presented to reopen a claim for service connection for residuals of radiation exposure, to include degenerative bone disease, degenerative disc disease of the lumbar spine, and mental dysfunction. 

In March 2009, the Board referred the case to a VA medical expert for the purpose of obtaining a medical opinion.  Such a medical opinion was prepared and forwarded to the Board in June 2009.  The claim was then remanded again to the AMC so that the appellant would have an opportunity to provide additional argument with respect to his claim.  Such a remand was issued in August 2009.  The claim was returned the Board for review. 

The Board then issued a Decision/Remand in June 2010.  At that time, there were seven issues properly perfected and before the Board for review.  In the Decision portion of the Decision/Remand, the Board denied the appellant's claim for entitlement to service connection for a personality disorder and entitlement to a disability evaluation in excess of 30 percent for PTSD for the period extending from August 28, 1991, to December 16, 2003, on appeal from an initial grant of service connection.  The Board also reopened the appellant's claim for entitlement to service connection for TBI, to include as a residual of an electrical shock and fall.  The Board did not, however, issue a determination as to whether service connection could be granted.  Instead, the Board remanded this issue, along with the other four issues, for the purpose of obtaining additional medical evidence and to also ensure that the appellant had been provided proper notice. 

The record reflects that in August 2010, the appellant underwent a VA neurological examination in order to determine whether the appellant was suffering from TBI secondary to a fall and electrocution.  The examination produced a positive opinion which was forwarded to the AMC for additional consideration.  The AMC subsequently granted service connection for TBI.  A 100 percent disability rating was assigned with an effective date of November 22, 1993.  The disability rating was reduced to 40 percent, effective December 17, 2003.  The claim was then returned to the Board.

When the claim was returned to the Board, the issues that were then before it were as follows:

1.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for a left hip disorder. 

2.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for left femoral artery damage. 

3.  Whether new and material evidence has been presented sufficient to reopen a claim for entitlement to service connection for the residuals of radiation exposure, to include degenerative bone disease, degenerative disc disease of the lumbar segment of the spine, and a mental dysfunction. 

4.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU) from the period extending from August 28, 1991, to November 10, 1993, and from November 11, 1993, to December 16, 2003. 

Following a review of the claim, the Board, in February 2011, issued a Decision/Remand with respect to the above issues.  In that action, the Board reopened and remanded the issues involving the hip and femoral artery.  It denied the appellant's request to reopen his claim for entitlement to service connection for the residuals of radiation exposure.  With respect to the TDIU issue, the Board granted a TDIU for the period extending from November 11, 1993, to December 16, 2003, and remanded the remaining portion of that issue.  Once again, the issues were remanded to the AMC. 

Upon further development, and a review of the Board's Decision/Remand of February 2011, the AMC granted service connection for a left hip disorder.  However, the AMC denied the appellant's claim for entitlement to service connection for left femoral artery damage and for a TDIU for the period extending from August 28, 1991, to November 10, 1993.  The claim has since been returned to the Board for review.  

Upon reviewing the development since February 2011, the Board finds there has been substantial compliance with its remand instructions with respect to the appellant's femoral artery claim and the claim for entitlement to a TDIU for a set period of time.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The AMC was tasked by the Board to obtain additional medical evidence with respect to the appellant's claims and the record shows that the AMC has done so.  The results of the taskings have been reviewed by the AMC, which, in turn, issued a Supplemental Statement of the Case (SSOC) in response to the information obtained.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Thus, the Board will proceed to review and decide the claim based on the evidence that is of record. 

The issues of entitlement to an earlier effective date for the granting of service connection for the residuals of traumatic brain injury (TBI) and a left hip disorder, and entitlement to an earlier effective date for the assignment of a 100 percent disability rating for posttraumatic stress disorder have been raised by the record, but these issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The evidence of record shows that while the appellant was on active duty, he suffered an electrocution which, in turn, led to a fall where he injured his left hip and the left femoral artery.  

2.  A VA examiner has suggested that the appellant now suffers from a disability of the left femoral artery although the severity of said condition has not been determined.

3.  Two VA doctors have opined that the appellant was unemployable for the period of August 28, 1991, through November 10, 1993.  More specifically, a VA psychiatrist has concluded, without reservation, that the appellant's service-connected PTSD, and the symptoms produced by such a condition, inhibited the appellant's ability to obtain and maintain gainful employment.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, a left femoral artery condition, to include as secondary to an injury to the left hip, was incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for a total disability rating based on individual unemployability due to the appellant's service-connected disabilities, for the time period extending from August 28, 1991, through November 10, 1993, have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Before proceeding with an analysis of the merits of the claim, the Board must examine whether the requirements under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  The appellant was provided with this notice in letters issued over the course of this appeal with the most recent notification letter being provided by the AMC in March 2011.

The Board further observes that, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) service member's status; 2) existence of a disability; (3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The appellant was provided with this notice information in the letter that was provided to him in April 2007.  He was also given a specific Dingess-type letter in November 2007 and that letter is contained in the claims folder.  A third letter was provided to him in a VCAA-type letter in July 2010. 

The Board finds that the AOJ has substantially satisfied the duties to notify and assist, as required by the VCAA.  Regarding his claim, to the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with appellate review of these issues, given the favorable nature of the Board's decision with regard to these issues.

I.  Service Connection - Left Femoral Artery Damage

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for disability, which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder, which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

The appellant has contended that as a result of being electrocuted while on active duty, he suffered a fall.  When he landed, he maintains that not only did he injury the left hip but he also injured the left femoral artery.  Because of that injury, the appellant has asserted that he has continued to experience symptoms and manifestations related to the original injury.  

In conjunction with this claim for benefits, the appellant underwent a VA examination of the left hip and appendage area in May 2011.  The purpose of the examination was to determine whether the appellant now had the claimed disorders and whether they could be reasonably attributed to the inservice injury.  The examiner fully reviewed the six plus volumes of medical records stemming from the appellant's military service to the present.  The examiner noted that while a specific examination of the femoral artery did not occur while the appellant was on active duty, due to the type and extent of the fall that the appellant experienced when he was electrocuted, it was reasonable to conclude that the residuals of the fall included some type of injury to the left femoral artery.  The examiner went further on to write that the VA medical records showed that there had been previous femoral artery dilatation and peripheral vascular arterial disease of the left leg.  While the examiner stated that he could not be definitive with respect to the extent of the residuals of the left femoral artery injury, and that further involved testing would need to be accomplished in order to determine how disabling the injury residuals were, it was conceded that some type of injury residuals did exist.  

The Board notes that there are no other medical opinions of record that would either support, or refute, the VA examiner's hypothesis of May 2011, or that would add to the statements made by the VA examiner. 

Also of record are the repeated and long-espoused theories of the appellant concerning the injury that occurred while he was on active duty and the area on his body that was affected.  While the appellant is not competent to describe the specific internal injury that may have occurred, he is competent to describe the area that was injured and the type of symptoms he has experienced since service.  He is competent to say that he had circulatory problems in the leg or that he leg would fall asleep or would be cold in comparison to the right leg.  As such, the Board finds the appellant's assertions of continuity of symptoms since service credible, competent, and probative.  As a VA doctor has indicated that the appellant now suffers from a disability of the left femoral artery and that such a condition is due to the fall that the appellant experienced after he was electrocuted, the Board finds that this opinion to be probative and positive evidence in favor of the claim.  There are no other medical documents or opinions, either negative or positive, that address the statements made by the appellant or the opinion provided by the VA doctor. 

Accordingly, the Board attaches the most significant probative value to the statement provided by the VA doctor as it is consistent with the evidence of record and included access to the accurate background of the appellant.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

In determining whether evidence submitted by a claimant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The claimant's statements that he has proffered during the very long course of this appeal have not been contradictory.  Moreover, his recitation of the symptoms produced since his release from active duty, has remained consistent.  Hence, as suggested previously, the Board finds that the appellant's written and spoken evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see also 38 C.F.R. § 3.102 (2011).  In Gilbert v. Derwinski, 1 Vet. App. (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  The Court pointed out in Gilbert that under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the claimant prevails.  In view of the foregoing, the Board finds that the evidence is, at least, in equipoise.  Because the evidence is in equipoise, and since the appellant is supposed to be afforded the benefit-of-the-doubt, the Board concludes that service connection is warranted in this case.  

II.  TDIU - Period Extending from August 28, 1991, to November 10, 1993

The appellant has contended that he was unable to work from the period extending from August 28, 1991, to November 10, 1993, and that this inability was the result of his service-connected disabilities.  The appellant's disabilities, not to include the results of the Board's findings in this decision, along with the ratings assigned to those conditions, and the effective dates of those ratings are listed below: 

Disability
Rating
Effective Date
Combined Rating
Varicose Veins
20 %
March 31, 1991
20 %
Varicose Veins
40 %
August 28, 1991

PTSD
30 %
August 28, 1991
60 %
TBI
100 %
November 22, 1993
100 %

A TDIU may be assigned where the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service member's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2011).  Unemployability associated with advancing age or intercurrent disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19 (2011).  Factors to be considered are the appellant's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 32, 332 (1991). 

The regulatory scheme for a TDIU provides both objective and subjective criteria.  Hatlestad v. Derwinski, 3 Vet. App. 213, 216 (1992); VAOPGCPREC 75-91 (Dec. 27, 1991).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2) (2011), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  Subjective criteria, set forth at 38 C.F.R. § 4.16(a) (2011), provide for a TDIU when, due to a service-connected disability, a service member is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In exceptional circumstances, where the appellant does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011).  A TDIU presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a service member's employability, the Board cannot overlook the level of education he completed, his professional training and employment history.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

Employment is that "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2011).  Generally, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91. 

When a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned on a different basis.  It is the established policy of VA that all service members who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, at the RO level, rating boards are to submit to the Director, Compensation and Pension service, for extraschedular consideration, all cases of service members who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2011).  The rating board is to include in its submission a full statement as to the service member's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. §§ 3.321, 4.16(b) (2011). 

In a pertinent precedent opinion, the VA General Counsel concluded that the controlling VA regulations generally provide that service members who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).  Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

As reported above, the appellant's combined rating for the time in question was 60 percent.  He was assigned a 40 percent disability rating for varicose veins and a 30 percent disability rating for posttraumatic stress disorder (PTSD).  Hence, in order to grant a TDIU, the criteria found at 38 C.F.R. § 4.16(b) (2011) applies.  The question thus becomes, whether, during the period in question, his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation. 

The record reveals that in conjunction with this issue, the Board returned the claim to the AMC so that additional medical evidence could be obtained.  More specifically, the Board asked that two examiners provide an opinion as to whether the appellant's psychiatric disorder, i.e., his PTSD, prevented him from obtaining and maintaining gainful employment.  The physicians examined the appellant in May 2011.  Copies of both reports have been included in the claims folder for review.  It is further noted that both doctors provided addendums to their May 2011 reports in June 2011.  Of particular note is the conclusion by both examiners that, for the period extending from August 28, 1991, to November 10, 1993, the appellant was unemployable.  The first examiner, an internal medicine doctor, concluded that the appellant's "psychiatric" disability prevented the appellant from obtaining and maintaining gainful employment.  The second examiner, a psychiatrist, found that the appellant was suffering from PTSD during the time in question.  Moreover, the doctor stated that the appellant was unable to work as a result of his PTSD.  

These results were then forwarded to the AMC which, in turn, referred the matter to the Director of Compensation and Pension Service for consideration to an extraschedular evaluation for individual unemployability.  Upon reviewing the evidence, the Compensation and Pension Service denied the assignment of a TDIU on an extraschedular basis.  More specifically, in its determination, it was found:

	. . .  while it is clear that the veteran is deemed to have been unemployed and unemployable during the period August 28, 1991, to November 11, 1993, such unemployability was due to mental disabilities, specifically, personality disorder.  Entitlement to a total disability evaluation for unemployability on an extra-schedular basis under 38 C.F.R. § 4.16(b) is not established. 

It is noted that the Compensation and Pension Service specifically wrote that the appellant was unemployable due to mental disabilities, in the plural, even though it did not specify which conditions, except for a personality disorder, prevented him from obtaining and maintaining gainful employment.  Moreover, the Compensation and Pension Service did not specifically obtain another psychiatric evaluation to supplemet its decision or any other medical opinion that would contradict or dispute the VA doctors opinions of May and June 2011.  

Although the TDIU claim is not totally unequivocal or without some ambiguity, after reviewing the volumonious records, the Board finds that the statements made by the appellant over the long course of this appeal that he was unable to work as a result of his service-connected disabilities to be credible and there is medical evidence to, at the very least, support his assertions.  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because an approximate balance of positive and negative evidence which does satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102 (2011).  See also 38 U.S.C.A. § 5107 (b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Given the facts of this case, and with resolution of all reasonable doubt in the appellant's favor, the Board finds that entitlement to TDIU for the time period extending from August 28, 1991, to November 11, 1993, is granted.


	

ORDER

1.  Entitlement to service connection for left femoral artery damage is granted.

2.  Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities, from the period extending from August 28, 1991, to November 10, 1993, is granted.  




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


